Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Nyberg (US 3,052,261).
Regarding claim 1, Nyberg (US 3,052,261) teaches in Figs. 1-10 (see at least Figs. 1-3) of an anti-spillage poppet valve fluid coupling device (see at least Figs. 1-2, notice that the coupling assembly prevents spillage by providing a spring biased poppet valve that automatically closes when the coupling is disconnected), comprising: a first coupling body member (female body 10) configured to mate with a second coupling body member (male-body/nipple 41) and defining a longitudinal axis (see at least Figs. 1-2) and an interior space (see the inner space of the body 10 wherein the poppet valve assembly resides) defined by an inner sidewall (see Figs. 1-2, in particular Fig. 2) between a first port (see the nipple facing opening of the body 10 which receives the nipple 41 as shown in at least Figs. 1-2) and an opposing second port (see the internally threaded portion 11 which is capable of coupling to a fluidic system); and a first poppet valve assembly (see the poppet valve assembly 31) disposed at least partially within the interior space, the first poppet valve assembly comprising: a first closure member (valve 31) having: (i) a forward end region (see the nipple facing forward region), (ii) a rear end region (see the rear region which faces port 11), (iii) a piston head (see the tubular head portion 32) proximate the forward end region and (iv) a sealing surface (see the rear portion of the valve which includes an O-ring 39 with a sealing surface to provide an effective seal when engaged with the valve seat 19) proximate the rear end region, the first closure member longitudinally movable within the interior space between: (a) a closed position (see at least Fig. 2 showing the closed position) in which the sealing surface prevents fluid communication between the first port and the second port, and (b) an open position (see Fig. 1 showing the open position) in which the first port and the second port are in fluid communication, wherein a single aperture (see the aperture 35) extends longitudinally through the piston head, and wherein a face of the piston head includes an empty groove (shoulder 37) surrounding the aperture. Thus, the device of Nyberg meets all the limitations of claim 1.  
Regarding claim 2 and the limitation of the anti-spillage poppet valve fluid coupling device of claim 1, wherein the piston head has a circular outer circumference; the device of Nyberg meets this limitation as shown in at least Figs. 3-4.  
Regarding claim 6 and the limitation of the anti-spillage poppet valve fluid coupling device of claim 1, wherein the aperture is circular; the device of Nyberg meets this limitation with the aperture having a circular opening as shown in at least Figs. 3-4.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 6,890,004).
Regarding claim 11, Naito (US 6,890,004) teaches in Figs. 1-5 (see at least Figs. 1,3 and 5) of an anti-spillage poppet valve fluid coupling device (see the female coupler 10 comprising at least a valve 28 capable of preventing spillage when disconnected), comprising: a first coupling body member (12, 24 and 16/102) configured to mate with a second coupling body member (14) and defining a longitudinal axis (see the central longitudinal axis of the coupling) and an interior space (see the interior space within the coupler) defined by an inner sidewall (see the inner walls of within the coupler) between a first port (the port that couples with the male coupling 14) and an opposing second port (the port that couples to a fluid line); and a first poppet valve assembly (see at least 28 and 26) disposed at least partially within the interior space, the first poppet valve assembly comprising: a first closure member (28) having: (i) a forward end region (the end portion that faces the male coupler 14), (ii) a rear end region (the portion that faces the fluid line port), (iii) a piston head (sliding section 66) proximate the forward end region and (iv) a sealing surface (70) proximate the rear end region, the first closure member longitudinally movable within the interior space between: (a) a closed position (see Figs. 2 and 4) in which the sealing surface prevents fluid communication between the first port and the second port, and (b) an open position (see Figs. 3 and 5) in which the first port and the second port are in fluid communication, and the piston head defining a plurality of apertures (see communication holes 72 showing at least three apertures) extending longitudinally through the piston head. The device of Naito fails to disclose the limitation of “wherein seven apertures extend longitudinally through the piston head”, however, it is noted that a plurality of apertures (72) are shown by Naito. Additionally, one of ordinary skill in the art can recognize that merely duplicating the number of apertures to a desired amount, such as numbering seven apertures, only requires routine skill in the art. As such, it would have been obvious to one of ordinary skill in the art to provide any number of apertures by duplicating the apertures to any desired number and by modifying the shape, the size and distribution of the apertures around the circumference of the piston to allow fluid to flow through the plurality of apertures since mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI. B.). Thus, the modified device of Naito meets all the limitations of claim 11.
Regarding claims 12-15 and 17 the device of Naito fails to disclose the size and shape of the apertures having the limitations: “The anti-spillage poppet valve fluid coupling device of claim 11, wherein at least one aperture of the seven apertures is circular” (claim 12), “the anti-spillage poppet valve fluid coupling device of claim 11, wherein each of the seven apertures is circular” (claim 13); “the anti-spillage poppet valve fluid coupling device of claim 13, wherein each of the seven apertures have a same diameter (claim 14), “the anti-spillage poppet valve fluid coupling device of claim 11, wherein each of the seven apertures are a same size” (claim 15) and “the anti-spillage poppet valve fluid coupling device of claim 11, wherein each of the seven apertures is non-circular”. However, one of ordinary skill in the art can recognize that the apertures may have any desired size and/or shape so long as they allow fluid to flow through the valve when the valve is opened. Furthermore, it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportion, or degree, the claimed invention is not patentable over the prior art, even though the claimed invention may produce better results than prior inventions [see MPEP § 2144.05(II)(A), citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. Additionally, it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP § 2144.04(IV)(A), citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)]. As such, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the size and/or shape of the apertures of the device of Naito to be any desired shape, such as being circular, non-circular, oblong and/or all apertures having the same size, since the device of Naito would still allow the flow of fluid through the valve when the valve is opened. Thus, the modified device of Naito meets all the limitations of claims 12-15 and 17.	

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 6,890,004) as applied to the intervening claims above, and further in view of Extrand (US 2007/0065637).
Regarding claim 18, the device of Naito fails to disclose the limitation of “the anti-spillage poppet valve fluid coupling device of claim 11, wherein wall surfaces defining the seven apertures are textured, thereby increasing a wettability of the wall surfaces”. However, texturing of fluid carrier surfaces are known in the art. 
Extrand (US 2007/0065637) teaches in at least Figs. 1-26 (see at least Figs. 11-16 and 20-26) of a method of producing anisotropic wetting surfaces on a fluid carrier such as a tube/troughs by micro/nano-texturing the surface with directional asperities 34 that increases wetting in a desired direction which aids in allowing fluid to either quickly and easily “roll off” without leaving a liquid film or substantial number of liquid droplets or allowing the droplets to be retained in a desired area (see at least Paras. [0007-0017 and 0041 -0046] for more details).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the inner surfaces of the device of Naito, such as the one or more apertures, to include the anisotropic wetting feature as taught by Extrand wherein internal surfaces employ directional asperities 34, since such a modification would allow the inner surfaces to be capable of allowing fluid to either quickly and easily “roll off” without leaving a liquid film or substantial number of liquid droplets or retained in a desired area, thus ensuring efficient fluid flow with minimal spillage of liquid. Thus, the device of the combination of Naito in view Extrand meets all the limitations of claim 18.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyberg (US 3,052,261).
Regarding claims 7-10, the device of Nyberg fails to disclose the size and shape of the single aperture having the limitations: “the anti-spillage poppet valve fluid coupling device of claim 1, wherein the aperture is non-circular (claim 7); “the anti-spillage poppet valve fluid coupling device of claim 7, wherein the aperture is oblong” (claim 8), “the anti-spillage poppet valve fluid coupling device of claim 7, wherein the aperture is rectangular” (claim 9) and  “the anti-spillage poppet valve fluid coupling device of claim 7, wherein the aperture is triangular” (claim 10). However, one of ordinary skill in the art can recognize that the aperture may have any desired size and/or shape so long as it allow fluid to flow through the valve when the valve is opened. Furthermore, it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportion, or degree, the claimed invention is not patentable over the prior art, even though the claimed invention may produce better results than prior inventions [see MPEP § 2144.05(II)(A), citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. Additionally, it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP § 2144.04(IV)(A), citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)]. As such, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the size and/or shape of the aperture of the device of Nyberg to be any desired shape, such as being circular, non-circular, oblong, rectangular, triangular, etc., since the device of Nyberg would still allow the flow of fluid through the valve when the valve is opened. Thus, the modified device of Nyberg meets all the limitations of claims 7-10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,204,120. Although the claims at issue are not identical, they are not patentably distinct from each other because the device of the claims of the patent either explicitly or implicitly anticipates all the limitations of the present application and/or any missing structure or detail would be obvious. Notice that at least claim 1 of the patent mirrors the limitations of at least claim 11 of the application with the difference being that claim 1 of the patent “two or more apertures” are being claimed whereas claim 1 of the application claims “seven apertures”. It is noted that the term “two or more apertures” overlaps over “seven apertures”. Additionally, one of ordinary skill in the art can recognize that the piston head may comprises any number of apertures within the “two or more apertures” so long as they allow fluid to flow through the valve when the valve is opened. Furthermore, one of ordinary skill in the art can recognize that merely duplicating the number of apertures to a desired amount, such as numbering seven apertures, only requires routine skill in the art. As such, it would have been obvious to one of ordinary skill in the art to provide any number of apertures by duplicating the apertures to any desired number and by modifying the shape, the size and distribution of the apertures around the circumference of the piston to allow fluid to flow through the plurality of apertures since mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI. B.). Similarly, one of ordinary skill in the art can recognize that the aperture may have any desired size and/or shape so long as it allow fluid to flow through the valve when the valve is opened. Furthermore, it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportion, or degree, the claimed invention is not patentable over the prior art, even though the claimed invention may produce better results than prior inventions [see MPEP § 2144.05(II)(A), citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. Additionally, it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP § 2144.04(IV)(A), citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)]. As such, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the size and/or shape of the aperture of the device of the patent to be any desired shape, such as being circular, non-circular, oblong, rectangular, triangular, having the same size, etc., since the device of patent would still allow the flow of fluid through the valve when the valve is opened. 

Allowable Subject Matter
Claim 3-5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art are: Schmidt (US 9,279,530), Naito (US 6,890,004), Taneya (US 6,283,443), Larbuisson (US 5,806,832), Otsuki (US 4,962,881), Blenkush (US 4,541,457), Nyberg (US 3,052,261) and Extrand (US 2007/0065637). Extrand shows of a method of introducing a plurality of grooves that provides a textured surface of the inner wall of a fluid conduit to increase wettability of the wall surfaces similar to a key feature of the claimed invention. Schmidt, Naito, Taneya, Larbuisson, Otsuki, Blenkush and Nyberg teaches of various examples of anti-spillage poppet valve fluid couplings comprising at least a coupling body capable of receiving a second coupling body and a spring biased poppet valve, wherein the poppet valve comprises a forward region with a piston head and a rear region with a sealing surface and wherein at least one aperture is provided in the piston head to allow fluid to flow when the coupling are connected and the valve is pushed to the opened position similar to applicant’s general invention. While the prior art teaches of similar anti-spillage couplings, the closest prior art fails to disclose or render obvious the particular structure and arrangement of the aperture(s) having the limitations: “wherein the aperture is defined by an annular lip that projects radially inward” (claim 3) and “wherein one aperture of the seven apertures is centered in the piston head and all other apertures of the seven apertures surround the centered aperture” (claim 16) in combination with all the limitations as claimed in claims 3-5 and 16 and as shown in at least Figs. 2B, 25 and 31 of the application.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753